Title: Thomas Jefferson to John Breck Treat, 16 February 1810
From: Jefferson, Thomas
To: Treat, John Breck


          
            Sir
             
                     Monticello 
                     Feb. 16. 10.
          
          The above is a copy of a former letter to you acknoleging the reciept of your Meteorological observations from Arkansa & of the disposition of them. the letter of the Philosophical society was inclosed in it. not knowing a better channel, I inclosed mine to Govr Claiborne, requesting he would transmit it. the same mail which brings me your favor of the 5th inst. from Washington, brings me his also of Jan. 12. from N. Orleans informing me he had forwarded my letter to you to the Arkansa, where, or from hence I hope you will recieve it with that of the American Philosophical society,  
		   and the assurances that your further favors of the same kind will be acceptable. I hasten this answer in the
			 hope it may find you at Washington and salute you with esteem & respect.
          
            Th:
            Jefferson
        